 1   Richard A. Hoyer (State Bar No. 151931)
     rhoyer@hoyerlaw.com
 2   Ryan L. Hicks (State Bar No. 260284)
     rhicks@hoyerlaw.com
 3   Nicole B. Gage (State Bar No. 318005)
     ngage@hoyerlaw.com
 4   HOYER & HICKS
     4 Embarcadero Center, Suite 1400
 5   San Francisco, California 94111
     Telephone: (415) 766-3539
 6   Facsimile: (415) 276-1738
 7   Attorneys for Plaintiff
     TRACY HANKINS
 8
     Mark S. Askanas (State Bar No. 122745)
 9   Dylan B. Carp (State Bar No. 196846)
     Amy P. Frenzen (State Bar No. 245368)
10   JACKSON LEWIS P.C.
     50 California Street, 9th Floor
11   San Francisco, California 94111-4615
     Telephone: (415) 394-9400
12   Facsimile: (415) 394-9401
     E-mail: Mark.Askanas@jacksonlewis.com
13   E-mail: Dylan.Carp@jacksonlewis.com
     E-mail: Amy.Frenzen@jacksonlewis.com
14
     Attorneys for Defendant
15   CALIX, INC.
16                                     UNITED STATES DISTRICT COURT

17                   NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

18

19    TRACY HANKINS,                                               Case No. 5:19-cv-07547-SVK

20                                       Plaintiff,                STIPULATED PROTECTIVE ORDER
                                                                   FOR STANDARD LITIGATION;
21                              vs.                                [PROPOSED] ORDER

22    CALIX INC. and DOES 1-25,
                                                                   Complaint Filed:   11/15/2019
23                                       Defendants,               Trial Date:        5/3/2021

24

25

26   ///
27   ///
28   ///

                                                                 1
     Stipulated Protective Order for Standard Litigation; [Proposed] Order            Case No. 5:19-cv-07547-SVK
 1   1.       PURPOSES AND LIMITATIONS
 2            Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public disclosure
 4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
 5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective
 6   Order. The parties acknowledge that this Order does not confer blanket protections on all
 7   disclosures or responses to discovery and that the protection it affords from public disclosure and
 8   use extends only to the limited information or items that are entitled to confidential treatment under
 9   the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
10   that this Stipulated Protective Order does not entitle them to file confidential information under
11   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that
12   will be applied when a party seeks permission from the court to file material under seal.
13   2.       DEFINITIONS
14   2.1      Challenging Party: a Party or Non-Party that challenges the designation of information or
15   items under this Order.
16            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is
17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
18   Civil Procedure 26(c).
19            2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as
20   well as their support staff).
21            2.4      Designating Party: a Party or Non-Party that designates information or items that it
22   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
23            2.5      Disclosure or Discovery Material: all items or information, regardless of the
24   medium or manner in which it is generated, stored, or maintained (including, among other things,
25   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
26   responses to discovery in this matter.
27            2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to
28   ///

                                                                 2
     Stipulated Protective Order for Standard Litigation; [Proposed] Order     Case No. 5:19-cv-07547-SVK
 1   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
 2   consultant in this action.
 3            2.7      House Counsel: attorneys who are employees of a party to this action. House
 4   Counsel does not include Outside Counsel of Record or any other outside counsel.
 5            2.8      Non-Party: any natural person, partnership, corporation, association, or other legal
 6   entity not named as a Party to this action.
 7            2.9      Outside Counsel of Record: attorneys who are not employees of a party to this
 8   action but are retained to represent or advise a party to this action and have appeared in this action
 9   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
10            2.10     Party: any party to this action, including all of its officers, directors, employees,
11   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
12            2.11     Producing Party: a Party or Non-Party that produces Disclosure or Discovery
13   Material in this action.
14            2.12     Professional Vendors: persons or entities that provide litigation support services
15   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
16   storing, or retrieving data in any form or medium) and their employees and subcontractors.
17            2.13     Protected Material: any Disclosure or Discovery Material that is designated as
18   “CONFIDENTIAL.”
19            2.14     Receiving Party: a Party that receives Disclosure or Discovery Material from a
20   Producing Party.
21   3.       SCOPE
22            The protections conferred by this Stipulation and Order cover not only Protected Material
23   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all
24   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
25   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
26   However, the protections conferred by this Stipulation and Order do not cover the following
27   information: (a) any information that is in the public domain at the time of disclosure to a
28   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

                                                                 3
     Stipulated Protective Order for Standard Litigation; [Proposed] Order        Case No. 5:19-cv-07547-SVK
 1   result of publication not involving a violation of this Order, including becoming part of the public
 2   record through trial or otherwise; and (b) any information known to the Receiving Party prior to the
 3   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
 4   information lawfully and under no obligation of confidentiality to the Designating Party. Any use
 5   of Protected Material at trial shall be governed by a separate agreement or order.
 6   4.       DURATION
 7            Even after final disposition of this litigation, the confidentiality obligations imposed by this
 8   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
 9   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
10   defenses in this action, with or without prejudice; and (2) final judgment herein after the
11   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
12   including the time limits for filing any motions or applications for extension of time pursuant to
13   applicable law.
14   5.       DESIGNATING PROTECTED MATERIAL
15            5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or
16   Non-Party that designates information or items for protection under this Order must take care to
17   limit any such designation to specific material that qualifies under the appropriate standards. The
18   Designating Party must designate for protection only those parts of material, documents, items, or
19   oral or written communications that qualify – so that other portions of the material, documents,
20   items, or communications for which protection is not warranted are not swept unjustifiably within
21   the ambit of this Order.
22            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
23   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
24   encumber or retard the case development process or to impose unnecessary expenses and burdens
25   on other parties) expose the Designating Party to sanctions.
26   If it comes to a Designating Party’s attention that information or items that it designated for
27   protection do not qualify for protection, that Designating Party must promptly notify all other
28   Parties that it is withdrawing the mistaken designation.

                                                                 4
     Stipulated Protective Order for Standard Litigation; [Proposed] Order       Case No. 5:19-cv-07547-SVK
 1            5.2      Manner and Timing of Designations. Except as otherwise provided in this Order
 2   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
 3   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
 4   designated before the material is disclosed or produced.
 5            Designation in conformity with this Order requires:
 6                  (a) for information in documentary form (e.g., paper or electronic documents, but
 7   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
 8   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion
 9   or portions of the material on a page qualifies for protection, the Producing Party also must clearly
10   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
11   A Party or Non-Party that makes original documents or materials available for inspection need not
12   designate them for protection until after the inspecting Party has indicated which material it would
13   like copied and produced. During the inspection and before the designation, all of the material
14   made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
15   identified the documents it wants copied and produced, the Producing Party must determine which
16   documents, or portions thereof, qualify for protection under this Order. Then, before producing the
17   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
18   that contains Protected Material. If only a portion or portions of the material on a page qualifies for
19   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
20   appropriate markings in the margins).
21                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
22   Designating Party identify on the record, before the close of the deposition, hearing, or other
23   proceeding, all protected testimony.
24                  (c) for information produced in some form other than documentary and for any other
25   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
26   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a
27   portion or portions of the information or item warrant protection, the Producing Party, to the extent
28   practicable, shall identify the protected portion(s).

                                                                 5
     Stipulated Protective Order for Standard Litigation; [Proposed] Order         Case No. 5:19-cv-07547-SVK
 1            5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
 2   designate qualified information or items does not, standing alone, waive the Designating Party’s
 3   right to secure protection under this Order for such material. Upon timely correction of a
 4   designation, the Receiving Party must make reasonable efforts to assure that the material is treated
 5   in accordance with the provisions of this Order.
 6   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7            6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of
 8   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
 9   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
10   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
11   challenge a confidentiality designation by electing not to mount a challenge promptly after the
12   original designation is disclosed.
13            6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process
14   by providing written notice of each designation it is challenging and describing the basis for each
15   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
16   recite that the challenge to confidentiality is being made in accordance with this specific paragraph
17   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
18   begin the process by conferring directly (in voice to voice dialogue; other forms of communication
19   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
20   Party must explain the basis for its belief that the confidentiality designation was not proper and
21   must give the Designating Party an opportunity to review the designated material, to reconsider the
22   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
23   designation. A Challenging Party may proceed to the next stage of the challenge process only if it
24   has engaged in this meet and confer process first or establishes that the Designating Party is
25   unwilling to participate in the meet and confer process in a timely manner.
26            6.3      Judicial Intervention. If the Parties cannot resolve a challenge without court
27   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
28   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of

                                                                 6
     Stipulated Protective Order for Standard Litigation; [Proposed] Order      Case No. 5:19-cv-07547-SVK
 1   the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
 2   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied
 3   by a competent declaration affirming that the movant has complied with the meet and confer
 4   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a
 5   motion including the required declaration within 21 days (or 14 days, if applicable) shall
 6   automatically waive the confidentiality designation for each challenged designation. In addition,
 7   the Challenging Party may file a motion challenging a confidentiality designation at any time if
 8   there is good cause for doing so, including a challenge to the designation of a deposition transcript
 9   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a
10   competent declaration affirming that the movant has complied with the meet and confer
11   requirements imposed by the preceding paragraph.
12            The burden of persuasion in any such challenge proceeding shall be on the Designating
13   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
14   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.
15   Unless the Designating Party has waived the confidentiality designation by failing to file a motion
16   to retain confidentiality as described above, all parties shall continue to afford the material in
17   question the level of protection to which it is entitled under the Producing Party’s designation until
18   the court rules on the challenge.
19   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
20            7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or
21   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
22   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
23   the categories of persons and under the conditions described in this Order. When the litigation has
24   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
25   DISPOSITION).
26            Protected Material must be stored and maintained by a Receiving Party at a location and in
27   a secure manner that ensures that access is limited to the persons authorized under this Order.
28            7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

                                                                 7
     Stipulated Protective Order for Standard Litigation; [Proposed] Order      Case No. 5:19-cv-07547-SVK
 1   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
 2   information or item designated “CONFIDENTIAL” only to:
 3                 (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
 4   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
 5   information for this litigation;
 6                 (b) the officers, directors, and employees (including House Counsel) of the Receiving
 7   Party to whom disclosure is reasonably necessary for this litigation;
 8                 (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 9   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement
10   to Be Bound” (Exhibit A);
11                 (d) the court and its personnel;
12                 (e) court reporters and their staff;
13                 (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
14   whom disclosure is reasonably necessary for this litigation and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16                 (g) during their depositions, witnesses in the action to whom disclosure is reasonably
17   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
18   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
19   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
20   bound by the court reporter and may not be disclosed to anyone except as permitted under this
21   Stipulated Protective Order; and
22                 (h) the author or recipient of a document containing the information or a custodian or
23   other person who otherwise possessed or knew the information.
24   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
25            LITIGATION
26            If a Party is served with a subpoena or a court order issued in other litigation that compels
27   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
28   must:

                                                                 8
     Stipulated Protective Order for Standard Litigation; [Proposed] Order      Case No. 5:19-cv-07547-SVK
 1                 (a) promptly notify in writing the Designating Party. Such notification shall include a
 2   copy of the subpoena or court order;
 3                 (b) promptly notify in writing the party who caused the subpoena or order to issue in
 4   the other litigation that some or all of the material covered by the subpoena or order is subject to
 5   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
 6                 (c) cooperate with respect to all reasonable procedures sought to be pursued by the
 7   Designating Party whose Protected Material may be affected.
 8            If the Designating Party timely seeks a protective order, the Party served with the subpoena
 9   or court order shall not produce any information designated in this action as “CONFIDENTIAL”
10   before a determination by the court from which the subpoena or order issued, unless the Party has
11   obtained the Designating Party’s permission. The Designating Party shall bear the burden and
12   expense of seeking protection in that court of its confidential material – and nothing in these
13   provisions should be construed as authorizing or encouraging a Receiving Party in this action to
14   disobey a lawful directive from another court.
15   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
16            LITIGATION
17                 (a) The terms of this Order are applicable to information produced by a Non-Party in
18   this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
19   connection with this litigation is protected by the remedies and relief provided by this Order.
20   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
21   additional protections.
22                 (b) In the event that a Party is required, by a valid discovery request, to produce a Non-
23   Party’s confidential information in its possession, and the Party is subject to an agreement with the
24   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
25                     (1) promptly notify in writing the Requesting Party and the Non-Party that some or
26   all of the information requested is subject to a confidentiality agreement with a Non-Party;
27                     (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
28                     in this litigation, the relevant discovery request(s), and a reasonably specific

                                                                 9
     Stipulated Protective Order for Standard Litigation; [Proposed] Order        Case No. 5:19-cv-07547-SVK
 1   description of the information requested; and
 2                     (3) make the information requested available for inspection by the Non-Party.
 3                 (c) If the Non-Party fails to object or seek a protective order from this court within 14
 4   days of receiving the notice and accompanying information, the Receiving Party may produce the
 5   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
 6   seeks a protective order, the Receiving Party shall not produce any information in its possession or
 7   control that is subject to the confidentiality agreement with the Non-Party before a determination
 8   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense
 9   of seeking protection in this court of its Protected Material.
10   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
12   Material to any person or in any circumstance not authorized under this Stipulated Protective
13   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
14   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
15   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
16   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and
17   Agreement to Be Bound” that is attached hereto as Exhibit A.
18   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
19            MATERIAL
20            When a Producing Party gives notice to Receiving Parties that certain inadvertently
21   produced material is subject to a claim of privilege or other protection, the obligations of the
22   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
23   is not intended to modify whatever procedure may be established in an e-discovery order that
24   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence
25   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
26   communication or information covered by the attorney-client privilege or work product protection,
27   the parties may incorporate their agreement in the stipulated protective order submitted to the
28   court.

                                                                10
     Stipulated Protective Order for Standard Litigation; [Proposed] Order       Case No. 5:19-cv-07547-SVK
 1   12.      MISCELLANEOUS
 2            12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to
 3   seek its modification by the court in the future.
 4            12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order
 5   no Party waives any right it otherwise would have to object to disclosing or producing any
 6   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
 7   Party waives any right to object on any ground to use in evidence of any of the material covered by
 8   this Protective Order.
 9            12.3     Filing Protected Material. Without written permission from the Designating Party or
10   a court order secured after appropriate notice to all interested persons, a Party may not file in the
11   public record in this action any Protected Material. A Party that seeks to file under seal any
12   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
13   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
14   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing
15   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
16   to protection under the law. If a Receiving Party's request to file Protected Material under seal
17   pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party may file the
18   information in the public record pursuant to Civil Local Rule 79-5(e) unless otherwise instructed
19   by the court.
20   13.      FINAL DISPOSITION
21            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
22   Receiving Party must return all Protected Material to the Producing Party or destroy such material.
23   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
24   summaries, and any other format reproducing or capturing any of the Protected Material. Whether
25   the Protected Material is returned or destroyed, the Receiving Party must submit a written
26   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)
27   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected
28   Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

                                                                11
     Stipulated Protective Order for Standard Litigation; [Proposed] Order      Case No. 5:19-cv-07547-SVK
 1   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of
 2   the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival
 3   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 4   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
 5   and expert work product, even if such materials contain Protected Material. Any such archival
 6   copies that contain or constitute Protected Material remain subject to this Protective Order as set
 7   forth in Section 4 (DURATION).
 8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9

10   DATED: March 4, 2020                               _____________________________________
                                                             Attorneys for Plaintiff Tracy Hankins
11

12

13   DATED: March 6, 2020                               _____________________________________
                                                                 /s/ Amy P. Frenzen
                                                             Attorneys for Defendant Calix, Inc.
14

15

16   PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18           March 9, 2020
     DATED: ________________________                    ________________________________________
                                                        United States Magistrate Judge Susan Van Keulen
19

20

21

22

23

24

25

26

27

28

                                                                12
     Stipulated Protective Order for Standard Litigation; [Proposed] Order         Case No. 5:19-cv-07547-SVK
 1                                                       EXHIBIT A
 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I, _____________________________ [print or type full name], of _________________ [print or
 4   type full address], declare under penalty of perjury that I have read in its entirety and understand
 5   the Stipulated Protective Order that was issued by the United States District Court for the Northern
 6   District of California on [date] in the case of Tracy Hankins v. Calix, Inc. Case No. 5:19-cv-
 7   07547-SVK. I agree to comply with and to be bound by all the terms of this Stipulated Protective
 8   Order and I understand and acknowledge that failure to so comply could expose me to sanctions
 9   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any
10   manner any information or item that is subject to this Stipulated Protective Order to any person or
11   entity except in strict compliance with the provisions of this Order.
12   I further agree to submit to the jurisdiction of the United States District Court for the Northern
13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order,
14   even if such enforcement proceedings occur after termination of this action.
15   I hereby appoint __________________________ [print or type full name] of
16   _______________________________________ [print or type full address and telephone number]
17   as my California agent for service of process in connection with this action or any proceedings
18   related to enforcement of this Stipulated Protective Order.
19

20   Date: ______________________________________
21   City and State where sworn and signed: _________________________________
22

23   Printed name: _______________________________
24

25   Signature: __________________________________
26

27

28   4846-2738-6294


                                                                13
     Stipulated Protective Order for Standard Litigation; [Proposed] Order     Case No. 5:19-cv-07547-SVK
